Title: To James Madison from John Dawson, 30 March 1800
From: Dawson, John
To: Madison, James


Dear Sir!
Philadelphia. March 30. 1800.
I am favourd with your letter without date, & will attend to your observations relative to the post office—as some new arrangements are to be made, & Wyatt I learn is about to quit it is to be hopd that the evils of which you complain may be cur’d.
I hear with much pain that you will not again go into the legislature—accounts from the different parts of the Union are favourable to the crisis in November, & it behoves us to use every exertion & to improve every circumstance—if we succeed the goverment may be restord to its true principles—if we do not we may hang up our fiddles—the earnest request of all your friends here is, that you will serve one year more, after which you may plant your vines & cultivate your clover in peace.
We have not any thing from Europe.
You have seen the proceedings in the case of Duane—& altho you, & all persons in the U. S. (including, no doubt, army & navy,) are calld on to assist in apprehending him, he is not yet taken, but informs that letters, left at the office of the Aurora, will find him in less than 48 hours—we have before us a bill to amend the judiciary establishment, which will pass in some form & may be considerd as the eldest child of the bankrupt system.
I expected to have sent to Mr. R. Taylor some land patents by this mail, but the Sey of State has not sent them to me agreeably to promise, & it being sunday I cannot get them. They shall be forwarded on tuesday—this I will thank you to let Mr. T. know, tho perhaps they may get to Orange C. H. as soon as this letter. With much Esteem Your friend & Sert.
J Dawson
